              Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 1 of 27




 1   DANIEL KELLER (SBN 191738)
 2   STEPHEN M. FISHBACK (SBN 191646)
 3   DAN C. BOLTON (SBN 104236)
 4   KELLER, FISHBACK & JACKSON LLP
 5   28720 Canwood Street, Suite 200
 6   Agoura Hills, CA 91301
 7   Telephone: (818) 342-7442
 8   Fascimile: (818) 342-7616
 9   Email: dkeller@kfjlegal.com
10   Email: sfishback@kfjlegal.com
11   Email: dbolton@kfjlegal.com
12
13   STEPHEN J. FEARON, JR. (subject to pro hac vice)
14   SQUITIERI & FEARON, LLP
15   32 E. 57th St., 12th Floor
16   New York, NY 10022
17   Telephone: (212) 421-6492
18   Facsimile: (212) 421-6553
19   Email: stephen@sfclasslaw.com
20
21   Attorneys for Plaintiff and the Proposed Class
22
23                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
24
25   JESSICA WILLIAMS individually and
26   on behalf of all others similarly situated,
27
28                       Plaintiff,




                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 2 of 27




 1                                                      CLASS ACTION
 2         -against -                                   COMPLAINT
 3
 4    24 HOUR FITNESS USA. INC.,                        JURY DEMAND
 5
 6                         Defendant.
 7
 8          Plaintiff Jessica Williams brings this action on behalf of herself and all
 9   others similarly situated against Defendant 24 Hour Fitness USA, Inc. (“24 Hour
10   Fitness” or “Defendant”). Plaintiff makes the following allegations pursuant to the
11   investigation of Plaintiff’s counsel and based upon information and belief, except as
12   to the allegations specifically pertaining to Plaintiff which are based on personal
13   knowledge.
14                              NATURE OF THE CLAIMS
15           1.   Plaintiff is a member of Defendant 24 Hour Fitness. Each month she
16     pays a fee to use the Defendant’s gym in the upcoming month.
17           2.   On March 16, 2020, as the coronavirus pandemic grew throughout the
18     world, Defendant 24 Hour Fitness closed all of its gyms throughout the country,
19     preventing Plaintiff and other members from using the gyms.
20           3.   Although Defendant closed its gyms and prevented members from
21     using its gyms, Defendant continued to charge monthly usage fees to Plaintiff and
22     other members. At the beginning of April for example, Defendant charged
23     Plaintiff more than $40 as a monthly membership fee.
24           4.   After numerous members complained about being improperly charged,
25     Defendant credited some of its members for a portion of the improper fees.
26     However, Defendant did not return all of the improper charges. For example,
27     Defendant possibly credited $20 of the $42.55 charge to Plaintiff. It is not certain,
28     however, that this credit was related to membership fees or if was for some other


                                                  -2-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
               Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 3 of 27




 1     unknown, unspecified, and improper charge.
 2            5.   Plaintiff seeks to recover the fees that Defendant has charged Plaintiff
 3     and other Class members after Defendant closed its gyms on March 16, 2020.
 4            6. The claims by Plaintiff and the Class members are “small claims”
 5     that are excluded from any arbitration provision in Defendant’s membership
 6     agreement. Each claim is in an amount that is less than the jurisdictional
 7     maximum for small claims courts.
 8            7.   Plaintiff did not knowingly waive her rights to file this lawsuit.
 9     Many of the claims at issue in this action may not be resolved by an
10     arbitrator, and any arbitration agreement in Defendant’s materials is vague
11     and ambiguous, including because the agreement specifically allows Plaintiff
12     and other Class members to file lawsuits in this District and represents that
13     members may file small claims in court, including in federal or state courts
14     such as this District.
15            8.   Plaintiff seeks relief in this action individually and on behalf of all
16     of Defendant’s customers nationwide whom Defendant has charged
17     membership fees while Defendant’s gyms were closed.
18            9.   Plaintiff seeks relief for Defendant’s violations of the California
19     Consumer Legal Remedies Act (“CLRA”), Civil Code §§ 1750, et seq., Unfair
20     Competition Law (“UCL”), Bus. & Prof. Code §§ 17200, et seq., False
21     Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq., for unjust
22     enrichment, money - had - and - received, conversion, breach of contract, and
23     violation of California’s Health Studio Services Contract Law, Civil Code §§
24     1812.80, et seq.
25                                          PARTIES
26          10.    Plaintiff Jessica Williams is a citizen of California, residing in Woodland
27   Hills, California.
28          11.    At all relevant times, Plaintiff has been a member of Defendant’s 24


                                                    -3-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 4 of 27




 1   Hour Fitness gyms, paying approximately $40 per month for her membership.
 2         12.     Defendant 24 Hour Fitness USA, Inc. is a California corporation with
 3   its headquarters at 4450 Norris Canyon Road, San Ramon, California.
 4         13.     Defendant operates more than 430 gyms nationwide, including gyms in
 5   California.
 6                              JURISDICTION AND VENUE
 7         14.     This Court has original jurisdiction over this case pursuant to 28
 8   U.S.C. § 1332(d)(2)(A).
 9         15.     Plaintiff is a citizen of California.
10         16.     Defendant has its headquarters in California.
11         17.     This Court has subject matter jurisdiction over this class action
12   because it involves citizens of different states, more than 100 class members,
13   minimal diversity, and the amount in controversy for all Class members exceeds
14   $5,000,000, exclusive of interest and costs.
15         18.     This Court has personal jurisdiction over Defendant because
16   Defendant is amenable to service of process in this District and has minimum
17   contacts with this District and has purposefully availed itself of the privilege of
18   conducting business in this state.
19         19.     Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because
20   a substantial part of the events giving rise to these claims occurred in this District,
21   including the decisions made by Defendant to sell the contract at issue in this case.
22         20.     Defendant is subject to personal jurisdiction in this District.
23         21.     Defendant transacts business in this District.
24                                  CLASS ALLEGATIONS
25         22.     This action is brought by Plaintiff individually and on behalf of the
26   Class described below (the “Class”) pursuant to Rule 23, subdivisions (a),
27   (b)(1),(b)(2), and (b)(3) of the Federal Rules of Civil Procedure.
28         23.     Plaintiff seeks certification of the following Class:


                                                    -4-
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 5 of 27




 1
 2                All individuals who paid usage fees to Defendant after
 3                March 16, 2020 while Defendant’s gyms were closed.
 4
 5         24.    Excluded from the Class are (1) any Judge or Magistrate Judge
 6   presiding over this action and their family members; (2) Defendant and each of its
 7   corporate parents, subsidiaries and affiliates, officers and directors, and any entity
 8   in which Defendant has a controlling interest; (3) persons who properly and timely
 9   request to be excluded; and (4) the legal representatives, successors, or assigns of
10   any such excluded persons or entities.
11         25.    The Class consists of hundreds, if not thousands, of gym members and
12   is thus so numerous that joinder of all members is impracticable.
13         26.    Although the exact number of members is unknown to Plaintiff at this
14   time, the identities and addresses of the members of the Class can be readily
15   determined from business records maintained by Defendant.
16         27.    Plaintiff’s claims are typical of those belonging to Class members.
17         28.    Plaintiff’s claims stem from Defendant’s improper and illegal
18   practices as alleged in this Complaint.
19         29.    Plaintiff will fairly and adequately protect the interests of the Class
20   members and has retained counsel experienced in complex class action litigation.
21         30.    Plaintiff and her counsel have no interests which are adverse to those
22   belonging to the Class members that Plaintiff seeks to represent.
23          Rule 23(b)(1)
24         31.    Class action status is warranted under Rule 23(b)(1)(A).
25         32.    Prosecuting separate actions by or against individual members of the
26   class would create a risk of inconsistent or varying adjudications with respect to
27   individual members of the Class, which would establish incompatible standards of
28   conduct for Defendant.


                                                  -5-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 6 of 27




 1         33.      Class action status is also warranted under Rule 23(b)(1)(B).
 2         34.      Prosecuting separate actions by or against individual members of the
 3   Class would create a risk of adjudications with respect to individual members of
 4   the Class which would, as a practical matter, be dispositive of the interests of the
 5   other Class members not parties to the adjudications, or substantially impair or
 6   impede their ability to protect their interests.
 7         Rule 23(b)(2)
 8         35.      This action is appropriate as a class action pursuant to Rule 23(b)(2).
 9   Plaintiff seeks injunctive relief and corresponding declaratory relief for the Class.
10   Defendant has acted in a manner generally applicable to each member of the Class.
11         36.      Defendant’s unlawful practices, if not enjoined, will subject Plaintiff
12   and Class members to continuing harm and will cause irreparable injuries to
13   Plaintiff and the Class members.
14         37.      The adverse financial impact of Defendant’s unlawful actions is
15   continuing and, unless preliminarily and permanently enjoined, will continue to
16   irreparably injure Plaintiff and Class members.
17          Rule 23(b)(3)
18         38.      This action is also appropriate as a class action pursuant to Federal
19   Rule of Civil Procedure 23(b)(3).
20         39.      Common questions of law and fact predominate over any
21   individualized questions.
22         40.      Common legal and factual questions include the following:
23          a.      Whether Defendant improperly charged Plaintiff and the Class for
24                  using Defendant’s gyms after March 16, 2020 when Defendant closed
25                  all of its gyms nationwide;
26
27          b.      Whether Defendant should credit the full amount of the post-March 16,
28                  2020 charges to Plaintiff and the Class;


                                                    -6-
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 7 of 27




 1
 2          c.      Whether Plaintiff and Class members have been damaged, and if so,
 3                  are eligible for, and entitled to, compensatory and punitive damages;
 4
 5          d.      Whether Plaintiff and Class members are entitled to declaratory relief;
 6                  and
 7
 8          e.      Whether Plaintiff and Class members are entitled to preliminary or
 9                  permanent injunctive relief, or other equitable relief, against
10                  Defendant.
11
12         41.      A class action is superior to other available methods for the fair and
13   efficient adjudication of this controversy, for the following reasons:
14          a.      Given the complexity of the issues involved in this action and the
15                  expense of litigating the claims, few, if any, Class members could
16                  afford to seek legal redress individually for the wrongs that Defendant
17                  has committed against them;
18
19          b.      Absent Class members have no substantial interest in individually
20                  controlling the prosecution of individual actions;
21
22          c.      Once Defendant’s liability has been adjudicated, claims of all Class
23                  members can be determined by the Court;
24
25          d.      This action will ensure an orderly and expeditious administration of
26                  the claims and will foster economies of time, effort, and expense, and
27                  ensure uniformity of decisions concerning Defendant’s actions;
28


                                                   -7-
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                 Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 8 of 27




 1          e.      Without a class action, many Class members would continue to suffer
 2                  injury, and Defendant’s violations of law will continue without
 3                  redress while Defendant continues to reap and retain the substantial
 4                  proceeds derived from its wrongful conduct; and
 5
 6          f.      This action does not present any undue difficulties that would impede
 7                  its management by the Court as a class action.
 8
 9         42.      A class action is superior to other available means for the fair and
10   efficient adjudication of this controversy for other reasons as well. The injuries
11   suffered by individual Class members are, though important to them, relatively
12   small compared to the burden and expense of individual prosecution needed to
13   address Defendant’s conduct.
14         43.      Individualized litigation presents a potential for inconsistent or
15   contradictory judgments. In contrast, a class action presents far fewer management
16   difficulties; allows the hearing of claims that might otherwise go unaddressed; and
17   provides the benefits of single adjudication, economies of scale, and
18   comprehensive supervision by a single court.
19         44.      Plaintiff cannot be certain of the form and manner of a proposed
20   notice to Class members until the Class is finally defined and discovery is
21   completed regarding the identity of class members. Plaintiff anticipates, however,
22   that notice by mail or email will be given to Class members who can be identified
23   specifically. In addition, notice may be published in appropriate publications, on
24   the Internet, in press releases and in similar communications in a way that is
25   targeted to reach class members. The cost of notice, after class certification, trial,
26   or settlement before trial, should be borne by Defendant.
27         45.      Plaintiff reserves the right to modify or amend the definition of the
28   proposed Class at any time before the Class is certified by the Court.


                                                    -8-
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 9 of 27




 1                              FACTUAL ALLEGATIONS
 2         46.    Defendant operates more than 400 gyms in the United States,
 3   including in California.
 4         47.    On March 16, 2020, as the coronavirus pandemic spread throughout
 5   the United States, Defendant closed all of its gyms and prevented members from
 6   using its gyms.
 7         48.    Despite closing its gyms, after March 16, 2020 Defendant charged its
 8   members membership fees.
 9         49.    For example, on March 27, 2020, while Defendant’s gyms were
10   closed and while Defendant prevented Plaintiff from using the gym, Defendant
11   charged Plaintiff $42.55 by debiting Plaintiff’s credit card or debit card.
12         50.    Defendant imposed similar charges on other Class members after the
13   March 16, 2020 closing.
14         51.    After many members of Defendant’s gyms complained that Defendant
15   had unfairly charged them when the gyms were closed, Defendant possibly
16   credited $20 of the monthly $42.55 fee to Plaintiff and other members. It is not
17   certain, however, that this credit was related to membership fees or if it was a
18   credit for some other unknown, unspecified, and improper charge.
19         52.    By crediting back less than, or none of, the full amount that Defendant
20   took from Plaintiff and the Class, Defendant was able to keep for itself tens of
21   millions of dollars.
22         53.    On April 1, 2020, 24 Hour Fitness’s CEO Tony Ueber posted on-line
23   a letter to members, stating that Defendant’s gyms may need to be closed for an
24   extended time and that, effective April 16, 2020, the company would suspend
25   billings for memberships, additional services and fees if clubs are not open by then
26   in a member’s area.
27         54.    The letter also stated: “For the membership billings that were charged
28   from March 17 through April 15, members will receive additional days of access


                                                  -9-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 10 of 27




 1   equal to the number of days paid for while the clubs were closed in your area. The
 2   extension will apply at the end of the membership. If you have a pre-paid
 3   membership, your end date will be extended to cover the amount of time the clubs
 4   are closed in your area.”
 5         55.    Defendant never should have charged Plaintiff and the Class for
 6   membership fees while denying them access to, and usage of, Defendant’s gyms.
 7         56.    In fact, Section 4(c) of the membership agreement provides that if the
 8   gym closes for more than 30 days (which it now has) Defendant will extend the
 9   memberships without dues:
10
11                       4(c). Temporary Closures: 24 Hour regularly
12                closes its facilities, or portions of its facilities, on a
13                temporary basis for maintenance, selected holidays, and
14                other hours based on municipal requirements or other
15                business reasons and such temporary closures will have
16                no effect on this agreement so long as such temporary
17                closures are reasonable. If your club of enrollment is
18                forced to close for 30 days or less by events or
19                occurrences beyond 24 Hour's control, such as, by way of
20                example, natural disasters, riots or unrest, or action by
21                any lawful authority (Unforeseen Events), you will not be
22                entitled to a refund, dues credit or to terminate your
23                membership. However, if Unforeseen Events force
24                your club of enrollment to close for more than 30
25                consecutive days, then 24 Hour will extend your
26                membership, without dues, for the same period your
27                club of enrollment was closed or completely
28                unavailable, but only if there is not another club to


                                                    -10-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 11 of 27




 1                which you have access within 10 miles of your club of
 2                enrollment. If 24 Hour closes your club of enrollment
 3                for more than 10 consecutive days for any reason not
 4                caused by Unforeseen Events, 24 Hour will extend the
 5                term of your membership, without dues, for any days
 6                beyond 10, but only if there is not another club to which
 7                you have access within 10 miles of your club of
 8                enrollment. Your obligations if 24 Hour permanently
 9                closes or moves your club of enrollment are explained in
10                Section 6. If your club of enrollment closes because it is
11                sold, 24 Hour may assign your membership to the new
12                owner.
13   (emphasis supplied).
14         57.    This language required Defendant to extend the membership without
15   dues, but Defendant actually charged dues to Plaintiff and the Class while the
16   gyms were closed, possibly refunded a portion of those dues, and kept the balance
17   in violation of the contract.
18         58.    Having improperly charged Plaintiff and the Class, Defendant should
19   return the entire overcharge. Defendant is violating its contract by refusing to
20   return all of the dues it charged while its gyms were closed and by instead offering
21   terms to which Plaintiff and the Class did not agree.
22         59.    Defendant should immediately return the full balances owed to
23   Plaintiff and the Class.
24
25      DEFENDANT’S ARBITRATION PROVISION AND CLASS ACTION
            WAIVER DO NOT APPLY TO THESE SMALL CLAIMS
26
           60.    Defendant’s membership agreement contains provisions governing
27
     where lawsuits must be brought and excludes from its arbitration agreement and
28
     class action waiver small claims like those there.

                                                  -11-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 12 of 27




 1         61.    The membership agreement explicitly allows Plaintiff to file this
 2   lawsuit in “any federal or state court” in California.
 3         62.    For example, paragraph 7 of the agreement contains the following
 4   language allowing lawsuits to be brought in this District:
 5                This Agreement and/or any legal action related to your
 6                24 Hour Fitness membership shall be governed by,
 7                construed and enforced in accordance with the laws of
 8                the state where you live at the time this agreement is
 9                executed as indicated in the personal information section
10                on the first page of this agreement, without reference to
11                choice of law principles. Exclusive venue for any legal
12                action related to this Agreement or your 24 Hour
13                Fitness membership shall be brought in any federal or
14                state court where the agreement was executed
15                (“Applicable Courts”). The parties waive any objection
16                that they have or may have to venue in the Applicable
17                Courts including, but not limited to, any objection that
18                the Applicable Courts are an inconvenient forum. In
19                addition, the parties waive, to the fullest extent they may
20                effectively do so, any objection that they have or may
21                have to the transfer of any legal action to the Applicable
22                Courts.
23   (emphasis supplied)
24         63.    Paragraph 9(a) of the membership agreement contains the following
25   language excluding small claims - - like those asserted by Plaintiff - - from the
26   arbitration provision and class action waiver:
27   AGREEMENT TO ARBITRATE — INCLUDING WAIVER OF CLASS
28   ACTION AND JURY RIGHTS


                                                  -12-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 13 of 27




 1
 2      9(a) Agreement to Arbitrate All Disputes Except
 3      Personal Injury and Small Claims Disputes:
 4      IN THE EVENT OF ANY DISPUTE (OTHER THAN
 5      (1) ONE THAT INVOLVES PERSONAL INJURY OR
 6      (2) ONE FILED IN A COURT THAT IS LIMITED TO
 7      ADJUDICATING SMALL CLAIMS) BETWEEN YOU
 8      AND 24 HOUR, (24 HOUR, AS USED IN THIS
 9      PROVISION, INCLUDES ITS OFFICERS,
10      DIRECTORS, EMPLOYEES AND AGENTS). YOU
11      AND 24 HOUR WAIVE YOUR RIGHT TO A JURY
12      TRIAL AND CONSENT TO ARBITRATE THAT
13      DISPUTE BEFORE A SINGLE ARBITRATOR
14      UNDER THE THEN CURRENT COMMERCIAL
15      DISPUTE RULES OF THE AMERICAN
16      ARBITRATION ASSOCIATION (“AAA”) IN A
17      LOCATION NEAR YOUR CLUB OF ENROLLMENT,
18      RATHER THAN LITIGATE THE DISPUTE IN
19      COURT, YOU AND 24 HOUR ALSO AGREE THAT
20      EACH MAY BRING CLAIMS AGAINST THE OTHER
21      ONLY IN YOUR OR ITS INDIVIDUAL CAPACITY,
22      AND NOT AS A PLAINTIFF OR CLASS MEMBER IN
23      ANY PURPORTED CLASS OR REPRESENTATIVE
24      PROCEEDING. IN ADDITION, YOU ALSO AGREE
25      NOT TO PARTICIPATE IN CLAIMS BROUGHT IN A
26      PRIVATE ATTORNEY GENERAL OR
27      REPRESENTATIVE CAPACITY, OR
28      CONSOLIDATED CLAIMS INVOLVING ANOTHER


                                       -13-
                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 14 of 27




 1                 PERSON’S ACCOUNT, IF 24 HOUR IS A PARTY TO
 2                 THE PROCEEDINGS, IF YOU DO NOT WANT TO
 3                 BE BOUND BY THIS ARBITRATION PROVISION,
 4                 YOU MAY OPT OUT, IN ORDER TO OPT OUT OF
 5                 THIS ARBITRATION PROVISION, YOU MUST
 6                 NOTIFY 24 HOUR IN WRITING THAT YOU DO
 7                 NOT WANT TO RESOLVE DISPUTES WITH 24
 8                 HOUR BY ARBITRATION, SUCH NOTICE SHOULD
 9                 BE DELIVERED BY MAIL TO 24 HOUR FITNESS,
10                 P.O. BOX 787 CARLSBAD, CA 92018. WITHIN 90
11                 DAYS OF THE DATE YOU SIGN THIS
12                 AGREEMENT.
13   (emphasis added).
14          64.    Defendant improperly charged Plaintiff either approximately $40 or
15   $20 (if the $20 credit was a refund of a portion of the improper charge) both of
16   which are below the jurisdictional maximum of a small claim and fit within the
17   agreement’s exclusion for small claims and its authorization to file claims like
18   these in this District.
19                                 FIRST CAUSE OF ACTION
20
21      VIOLATION OF CALIFORNIA’S CONSUMERS LEGAL REMEDIES
              ACT, CALIFORNIA CIVIL CODE §§ 1750, ET SEQ.
22                    (INJUNCTIVE RELIEF ONLY)
23
24          65.    Plaintiff hereby incorporates by reference the allegations contained in
25   all preceding paragraphs of this Complaint.
26          66.    Plaintiff brings this claim individually and on behalf of members of the
27   proposed Class against Defendant.
28          67.    Plaintiff and Class members are consumers who paid fees for use of


                                                     -14-
                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 15 of 27




 1   Defendant’s gyms for personal, family or household purposes. Plaintiff and the
 2   Class are “consumers” as that term is defined by the CLRA in Cal. Civ. Code §
 3   1761(d).
 4         68.     Defendant’s gym access that Plaintiff and Class members purchased
 5   from Defendant was a “service” within the meaning of Cal. Civ. Code § 1761(b).
 6         69.     Defendant’s actions, representations, and conduct have violated, and
 7   continue to violate the CLRA, because they extend to transactions that intended to
 8   result, or which have resulted in, the sale of services to consumers.
 9         70.     Defendant’s advertising that its customers would have access to its
10   gyms upon paying a membership fee is false and misleading to a reasonable
11   consumer, including Plaintiff, because Defendant in fact closed all of its gyms
12   while continuing to charge its customers fees for using and accessing the gyms.
13         71.     California’s Consumers Legal Remedies Act, Cal. Civ. Code §
14   1770(a)(5), prohibits “[r]epresenting that goods or services have sponsorship,
15   approval, characteristics, ingredients, uses, benefits, or quantities which they do not
16   have or that a person has a sponsorship, approval, status, affiliation, or connection
17   which he or she does not have.” By engaging in the conduct set forth herein,
18   Defendant violated and continues to violate Section 1770(a)(5) of the CLRA
19   because Defendant’s conduct constitutes unfair methods of competition and unfair
20   or fraudulent acts or practices, in that Defendant misrepresented the particular
21   characteristics, benefits and quantities of the services. Defendant has charged
22   Plaintiff and the Class usage fees when they cannot use the gyms.
23         72.     Cal. Civ. Code § 1770(a)(7) prohibits representing that goods or
24   services are of a particular standard, quality, or grade, or that goods are of a
25   particular style or model, if they are of another. By engaging in the conduct set
26   forth herein, Defendant violated and continues to violate Section 1770(a)(7) of the
27   CLRA, because Defendant’s conduct constitutes unfair methods of competition and
28   unfair or fraudulent acts or practices, in that Defendant misrepresents the particular


                                                   -15-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 16 of 27




 1   standard, quality or grade of the services.
 2         73.    Cal. Civ. Code § 1770(a)(9) further prohibits “[a]dvertising goods or
 3   services with intent not to sell them as advertised.” By engaging in the conduct set
 4   forth herein, Defendant violated and continues to violate Section 1770(a)(9),
 5   because Defendant’s conduct constitutes unfair methods of competition and unfair
 6   or fraudulent acts or practices, in that Defendant advertises services with the intent
 7   not to sell the services as advertised. Defendant has advertised and charged for file
 8   access to the gyms while denying that access and usage.
 9         74.    Plaintiff and the Class acted reasonably when they purchased and paid
10   for Defendant’s gym membership in the belief that Defendant’s representations
11   were true and lawful.
12         75.    Plaintiff and the Class suffered injuries caused by Defendant because
13   (a) they would not have purchased or paid for Defendant’s gym memberships
14   absent Defendant’s representations and omission of a warning that it would
15   continue charging customers’ credit cards and debit cards while Defendant had
16   closed all of its gyms nationwide; (b) Plaintiff and the Class would not have
17   purchased and paid for gym memberships on the same terms absent Defendant’s
18   representations and omissions; (c) Plaintiff and the Class paid a price premium for
19   Defendant’s gym membership based on Defendant’ misrepresentations and
20   omissions; and (d) Defendant’s gym memberships did not have the characteristics,
21   benefits, or quantities as promised.
22         76.    Under California Civil Code § 1780(a), Plaintiff and members of the
23   Class seek injunctive and equitable relief for Defendant’s violations of the CLRA.
24         77.    Wherefore, Plaintiff seeks injunctive and equitable relief for these
25   violations of the CPLR.
26
27
28


                                                   -16-
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 17 of 27




 1                            SECOND CAUSE OF ACTION
 2
 3      VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW,
       CALIFORNIA BUSINESS & PROFESSIONS CODE §§ 17200, ET SEQ.
 4
 5
           78.    Plaintiff brings this claim individually and on behalf of the members of
 6
     the proposed Class against Defendant.
 7
           79.     Defendant is subject to California’s Unfair Competition Law, Cal.
 8
     Bus. & Prof. Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair
 9
     competition shall mean and include unlawful, unfair or fraudulent business
10
     practices and unfair, deceptive, untrue or misleading advertising ….”
11
           80.     Defendant’s advertising that its gyms would be available to its
12
     customers 24 hours per day, and that its customers would have access to its gyms
13
     upon paying a membership fee is false and misleading to a reasonable consumer,
14
     including Plaintiff, because Defendant in fact closed all of its gyms while
15
     continuing to charge its customers for gym membership and access.
16
           81.     Defendant’s business practices, described herein, violated the
17
     “unlawful” prong of the UCL by violating the CLRA, the FAL, and California’s
18
     Health Studio Services Contract Law and other applicable law as described herein.
19
           82.     Defendant’s business practices, described herein, violated the
20
     “unfair” prong of the UCL in that its conduct is substantially injurious to
21
     consumers, offends public policy, and is immoral, unethical, oppressive, and
22
     unscrupulous, as the gravity of the conduct outweighs any alleged benefits.
23
     Defendant’s advertising and its charging of membership fees while its gyms are
24
     closed is of no benefit to consumers.
25
           83.    Defendant violated the fraudulent prong of the UCL by misleading
26
     Plaintiff and the Class to believe that they would only be charged fees when they
27
     would have access to Defendant’s gyms and by charging usage fees to Plaintiff and
28
     the Class even after Defendant had closed its gyms nationwide.

                                                 -17-
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 18 of 27




 1         84.    By imposing the charges on Plaintiff and the Class after Defendant
 2   had closed its gyms, Defendant obtained tens of millions of dollars for itself.
 3         85.    Plaintiff and the Class acted reasonably when they signed up for
 4   memberships based on the belief that they would only be charged fees when
 5   Defendant’s gyms were open and accessible and by not canceling their
 6   memberships once Defendant closed its gyms.
 7         86.     Plaintiff and the Class lost money or property as a result of
 8   Defendant’s UCL violations because (a) they would not have paid for Defendant’s
 9   gym memberships absent Defendant’s representations and omission of a warning
10   that Defendant would continue charging customers’ credit cards and debit cards
11   while all even after Defendants had closed all of its gyms nationwide; (b) they
12   would not have purchased or paid for gym memberships on the same terms absent
13   Defendant’s representations and omissions; (c) they paid a price premium for
14   Defendant’s gym membership based on Defendant’s misrepresentations and
15   omissions; and (d) Defendant’s gym memberships did not have the characteristics,
16   benefits, or quantities as promised.
17
18                              THIRD CAUSE OF ACTION
19         VIOLATION OF CALIFORNIA’S FALSE ADVERTISING LAW,
20     CALIFORNIA BUSINESS & PROFESSIONS CODE §§ 17500, ET SEQ.
21
22         87.    Plaintiff hereby incorporates by reference the allegations contained in
23   all preceding paragraphs of this Complaint.
24         88.    Plaintiff brings this claim individually and on behalf of the members
25   of the proposed Class against Defendant.
26         89.    California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500,
27   et seq., makes it “unlawful for any person to make or disseminate or cause to be
28   made or disseminated before the public in this state, ... in any advertising device ...


                                                  -18-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 19 of 27




 1   or in any other manner or means whatever, including over the Internet, any
 2   statement, concerning ... personal property or services, professional or otherwise,
 3   or performance or disposition thereof, which is untrue or misleading and which is
 4   known, or which by the exercise of reasonable care should be known, to be untrue
 5   or misleading.”
 6         90.    Defendant engaged in a scheme of charging customers the monthly
 7   membership and usage fee even after Defendant had closed all of its gyms and was
 8   denying access to Plaintiff and the Class.
 9         91.    Defendant’s advertising and marketing of its gyms as being accessible
10   24 hours per day misrepresented and/or omitted the true content and nature of
11   Defendant’s services. Defendant’s advertisements and inducements were made in
12   and originated from California and come within the definition of advertising as
13   contained in Bus. & Prof. Code § 17500, et seq. in that the promotional materials
14   were intended as inducements to purchase and maintain gym memberships, and are
15   statements disseminated by Defendant to Plaintiff and Class members. Defendant
16   knew that these statements were unauthorized, inaccurate, and misleading.
17         92.     Defendant’s advertising that its gyms would be available to its
18   customers 24 hours per day, and that its customers would have access to its gyms
19   upon paying a membership fee is false and misleading to a reasonable consumer,
20   including Plaintiff, because Defendant in fact closed all of its gyms while
21   continuing to charge its customers for gym membership and gym access.
22         93.     Defendant violated § 17500, et seq. by misleading Plaintiff and the
23   Class to believe that they would be charged fees only when they have access to
24   Defendant’s gyms.
25         94.     Defendant knew or should have known, through the exercise of
26   reasonable care that its advertising of its gyms as being accessible for 24 hours a
27   day is false and misleading. Further, Defendant knew or should have known that it
28   was breaching its contracts with its customers and fraudulently charging fees when


                                                  -19-
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 20 of 27




 1   it continued charging fees while all of its gyms were closed.
 2         95.     Plaintiff and the Class lost money or property as a result of
 3   Defendant’s FAL violation because (a) they would not have purchased or paid for
 4   Defendant’s gym memberships absent Defendant’s representations and omission of
 5   a warning that it would continue charging customers’ credit cards and debit cards
 6   while all gyms nationwide are closed; (b) they would not have purchased or paid
 7   for gym memberships on the same terms absent Defendant’s representations and
 8   omissions; (c) they paid a price premium for Defendant’s gym membership based
 9   on Defendant’s misrepresentations and omissions; and (d) Defendant’s gym
10   membership did not have the characteristics, benefits, or quantities as promised.
11                            FOURTH CAUSE OF ACTION
12                           MONEY HAD AND RECEIVED
13         96.    Plaintiff hereby incorporates by reference the allegations contained in
14   all preceding paragraphs of this Complaint.
15         97.     Plaintiff brings this claim individually and on behalf of the members
16   of the proposed Class against Defendant.
17         98.    Defendant received membership fees that were intended to be used
18   for the benefit of Plaintiff and the Class. Defendant did not use those membership
19   fees for the benefit of Plaintiff and the Class and has not given back or refunded all
20   of the wrongfully obtained money to Plaintiff and the Class.
21         99.    Defendant obtained money in the form of membership fees that was
22   intended to be used to provide gym access to Plaintiff and the Class. However,
23   Defendant has charged and retained membership fees while it has closed and
24   denied access to Plaintiff and the Class.
25         100. Defendant did refund some of the charges but has kept the balance of
26   the membership fees for itself.
27
28


                                                 -20-
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
              Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 21 of 27




 1                              FIFTH CAUSE OF ACTION
 2
 3            VIOLATION OF CALIFORNIA’S HEALTH STUDIO SERVICES
                CONTRACT LAW CIVIL CODE §§ 1812.80, ET SEQ.
 4
 5
           101.    Plaintiff hereby incorporates by reference the allegations contained in
 6
     all preceding paragraphs of this Complaint.
 7
           102. Plaintiff brings this claim individually and on behalf of the members
 8
     of the proposed Class against Defendant.
 9
           103. Under Cal. Civ. Code § 1821.92, any contract for heath studio
10
     services entered into in reliance upon any willful and false, fraudulent, or
11
     misleading information, representation, notice or advertisement of the seller shall
12
     be void and unenforceable.
13
           104. Here, Plaintiff and Class members signed up and paid for Defendant’s
14
     gym membership based on Defendant’s false and misleading representation that
15
     Plaintiff and the Class would have access to Defendant’s gyms 24 hours per day,
16
     when, in fact, Defendant unilaterally charged them membership fees after
17
     Defendant closed all of its gyms. Accordingly, the membership contracts are void
18
     and Defendant must refund all of the membership fees charged while its gyms
19
     were and remain closed.
20
           105. Further, Cal. Civ. Code § 1812.85 requires that “[e]very contract for
21
     health studio services shall provide that performance of the agreed-upon services
22
     will begin within six months after the date the contract is entered into. The
23
     consumer may cancel the contract and receive a pro rata refund if the health studio
24
     fails to provide the specific facilities advertised or offered in writing by the time
25
     indicated.” Here, Defendant advertises that its gyms are open and accessible 24
26
     hours per day, when, in fact, Defendant has charged customers the membership fee
27
     even after Defendant closed all of its gyms.
28
           106. Accordingly, Plaintiff and Class members are entitled to refunds for

                                                  -21-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 22 of 27




 1   all fees paid while Defendant’s gyms were and remain closed.
 2                               SIXTH CAUSE OF ACTION
 3
                BREACH OF CONTRACT, INCLUDING BREACH OF THE
 4            IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
 5
 6            107. Plaintiff re-alleges and incorporates the allegations elsewhere in the
 7   Complaint as if set forth fully herein.
 8            108. At all relevant times, Plaintiff and the Class paid monthly membership
 9   fees to Defendant and have otherwise performed all obligations under the contract.
10            109. As alleged above, Defendant owed duties and obligations to Plaintiff
11   including the duty to only charge Plaintiff and the Class membership fees if
12   Defendant provided access to Plaintiff and the Class.
13            110. In addition, every contract imposes a duty of good faith and fair dealing
14   on the parties with respect to the performance and enforcement of the terms of the
15   contract. Broadly stated, the covenant requires that neither party do anything which
16   will deprive the other of the benefits of the agreement. The implied covenant is
17   aimed at making effective the agreement’s promises, and it is breached when a party
18   seeks to prevent the contract’s performance or to withhold its benefits from the other
19   party.
20            111. Defendant breached the covenant of good faith and fair dealing
21   because, to the extent Defendant had the discretion to bill the monthly membership
22   rate, that discretion was sufficiently constrained under the terms of the contract to
23   support an implied obligation of good faith and fair dealing.
24            112. Defendant exercised its discretion in bad faith and breached the implied
25   covenant of good faith and fair dealing by, among other things charging Plaintiff and
26   the Class membership and usage fees even after Defendant closed its gyms on March
27   16, 2020 and by not refunding the full amount of the charges.
28            113. Defendant’s contractual breaches, including its breach of the implied


                                                   -22-
                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 23 of 27




 1   covenant of good faith and fair dealing, caused Plaintiff and the Class to suffer
 2   damages in an amount to be determined at trial.
 3                           SEVENTH CAUSE OF ACTION
 4                                     CONVERSION
 5         114. Plaintiff hereby incorporates by reference the allegations contained in
 6   all preceding paragraphs of this Complaint.
 7         115. Plaintiff brings this claim individually and on behalf of the members
 8   of the proposed Class against Defendant.
 9         116.     Plaintiff and members of the Class had a right to retain their
10   membership fees while all of Defendant’s gyms were and remain closed.
11         117. Defendant intentionally charged Plaintiff’s and Class members’ debit
12   and credit cards for the monthly membership fees after and while Defendant’s
13   gyms were closed.
14         118. Plaintiff and Class members did not consent to Defendant’s charging
15   of their debit and credit cards while Defendant’s gyms are closed.
16         119. Plaintiff and Class members were harmed through Defendant’s
17   charging of their debit and credit cards.
18         120. Defendant’s conduct was a substantial factor in causing Plaintiff and
19   Class members’ harm.
20                             EIGHTH AUSE OF ACTION
21                                UNJUST ENRICHMENT
22         121. Plaintiff hereby incorporates by reference the allegations contained in
23   all preceding paragraphs of this Complaint.
24         122. Plaintiff brings this claim individually and on behalf of the members
25   of the proposed Class against Defendant.
26         123. Plaintiff and members of the Class conferred benefits on Defendant by
27   paying, and being charged, membership fees while all of Defendant’s gyms were
28   and remain closed.


                                                 -23-
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 24 of 27




 1         124. Defendant has knowledge of such benefits.
 2         125. Defendant has been unjustly enriched in retaining the revenues
 3   derived from Plaintiff and Class members’ membership fees.
 4         126. Retention of those moneys under these circumstances is unjust and
 5   inequitable because Defendant is charging membership and access fees after
 6   Defendant closed all of its gyms.
 7         127. These misrepresentations and charges injuries to Plaintiff and
 8   members of the Class because Plaintiff and the Class would not have paid
 9   Defendant’s membership fees had the true facts been known.
10         128. Because Defendant’s retention of the non-gratuitous benefits
11   conferred on it by Plaintiff and members of the Class is unjust and inequitable,
12   Defendant must pay restitution to Plaintiff and members of the Class for
13   Defendant’s unjust enrichment, in an amount to be determined at trial.
14                              NINTH CAUSE OF ATION
15                               DECLARATORY RELIEF
16         129. Plaintiff re-alleges and incorporates the allegations elsewhere in the
17   Complaint as if set forth fully herein.
18         130. Plaintiff brings this claim on behalf of Plaintiff and the Class.
19         131. An actual controversy has arisen and now exists between Plaintiff and
20   the Class members, on the one hand, and Defendants, on the other hand,
21   concerning the respective rights and duties of the parties under the plans sold by
22   Defendants.
23         132. Defendants deceptively represented the terms and qualifications of the
24   plans, diverted the membership payments for Defendant’s own use and profit, and
25   has kept those payments even after closing its gyms and denying access to Plaintiff
26   and the Class.
27         133. Plaintiff, on behalf of Plaintiff and the Class, seeks a declaration as to
28   the parties’ respective rights and requests the Court to declare that Defendants’


                                                  -24-
                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 25 of 27




 1   practices alleged in this Complaint are unlawful so that future controversies may
 2   be avoided and direct that Defendants return to Plaintiff and the Class all
 3   membership fees paid to Defendants during the Class Period.
 4                                PRAYER FOR RELIEF
 5         WHEREFORE, Plaintiff, individually and on behalf of all others similarly
 6   situated, seeks judgment against Defendant, as follows:
 7                a)    For an order certifying the Class under Rule 23 of the Federal
 8                      Rules of Civil Procedure and naming Plaintiff as representative
 9                      of the Class and Plaintiff’s attorneys as Class Counsel to
10                      represent the Class members;
11
12                b)    For an order declaring that Defendant’s conduct violates the
13                      statutes and laws referenced herein;
14
15                c)    For an order finding in favor of Plaintiff and the Class on all
16                      counts asserted herein;
17
18                d)    For compensatory and punitive damages in amounts to be
19                      determined by the Court and/or jury;
20
21                e)    For prejudgment interest on all amounts awarded;
22
23                f)    For an order of restitution and all other forms of equitable
24                      monetary relief;
25
26                g)    For injunctive relief as pleaded or as the Court may deem
27                      proper; and
28


                                                  -25-
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 26 of 27




 1              h)     For an order awarding Plaintiff and the Class their reasonable
 2                     attorneys’ fees and expenses and costs of suit.
 3
 4                         DEMAND FOR TRIAL BY JURY

 5
 6        Plaintiff demands a trial by jury of all issues so triable.
 7   Dated: May 5, 2020
 8                                   Respectfully submitted,
 9                                   By:/s/ Daniel Keller
10                                           Daniel Keller (SBC 191738)
11                                          Stephen M. Fishback (SBN 191646)
12                                          Daniel C. Bolton (SBN 104236)
13
14                                   KELLER, FISHBACK & JACKSON LLP
15                                   28720 Canwood Street, Suite 200
16                                   Agoura Hills, CA 91301
17                                   Telephone: (818) 342-7442
18                                   Fascimile: (818) 342-7616
19                                   Email: dkeller@kfjlegal.com
20                                   Email: sfishback@kfjlegal.com
21                                   Email: dbolton@kfjlegal.com
22
23                                   STEPHEN J. FEARON, JR
24                                   (subject to pro hac vic)
25                                   SQUITIERI & FEARON, LLP
26                                   32 East 57th St., 12th Floor
27                                   New York, New NY 10022
28                                   Telephone: (212) 421-6492


                                                 -26-
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 3:20-cv-03096-JD Document 1 Filed 05/05/20 Page 27 of 27




 1                         Facsimile: (212) 421-6553
 2                         Email: stephen@sfclasslaw.com
 3                         Email: paul@sfclasslaw.com
 4
 5                         Attorneys for Plaintiff and the Proposed Class
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -27-
                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
